Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2011 007651 as evidenced by machine translation.
This reference discloses (A) organopolysiloxane resins consisting of units of general formula Ra R1 b (OR2)cSiO(4-a-b-c)/2 (I), where R can be the same or different and represents a hydrogen atom or monovalent, SiC-bonded, optionally substituted hydrocarbon groups that are free of aliphatic carbon-carbon multiple bonds, R1 can be the same or different and represents monovalent, SiC-bonded, optionally substituted hydrocarbon groups having aliphatic carbon-carbon multiple bonds, R2 can be the same or different and represents a hydrogen atom or monovalent, optionally substituted hydrocarbon groups, a is 0, 1, 2 or 3, b is 0 or 1 and c is 0, 1, 2 or 3, with the proviso that in formula (I) the sum of a+b+c is <3, in at least one unit of formula (I) b=l, in at least 50% of the units of formula (I) a+b=l and in at most 10% of the units of formula (I) a+b=3, in each case based on all siloxane units of formula (I) in organopolysiloxane resin (A), (B) organic compounds having at least one unit of formula CR 2=CR -CO-Z- (II), where R3 can be the same or different and represents a 
Regarding claim 22, the reference discloses a method for preparing compositions according to one or more of claims 1 to 8 by mixing the individual components in any desired sequence.
Regarding claim 23, the reference discloses shaped bodies produced by cross-linking the compositions according to one or more of claims 1 to 8 or produced according to claim 9.
   Regarding claim 25, the reference discloses a method for producing fiber composite materials, characterized in that the compositions according to claim 8 are shaped and allowed to cross-link.
Regarding claim 24, it is the position of the examiner that, without further limitations to the claim, the molded fiber composite materials of the reference qualify as artificial stone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118.  The examiner can normally be reached on 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/EDWARD J CAIN/           Primary Examiner, Art Unit 1762